--------------------------------------------------------------------------------

Exhibit 10.1

English Translation of Employment Agreement

Due to work need, China Valves Technology, Inc. (hereinafter referred to as
“Party A” or “Company”), intends to employ Gang Wei (hereinafter referred to as
“Party B”) to be employee of Party A in accordance with the State’s relevant
laws, regulations and rules on labor issues. Based on the principles of
equality, volunteer, and consultation, both Parties enter into this Agreement to
establish employment relations and specify both Parties’ rights and obligations
for mutual abidance.

1.   Term

This Agreement starts on December 16,2010. Unless one party terminates the
Agreement pursuant to the terms of this section, the term of the Agreement is
five years. The Agreement will expire on December 16, 2015.

2.   Duties

The position of Party B is CFO (Chief Finance Officer), reporting to CEO. Party
B’s working duties include:

  A. maintain relationship with the auditors, financial consultants, investment
banks, investor relations firms and law firms;       B. work with the auditors
and the audit committee to prepare all financial statements of the Company, have
the Company’s annual report and quarterly reports filed in a timely manner with
the SEC;       C. set up financial strategies for the Company, improve the
Company’s reporting responsibilities and internal control, set up annual budget,
operation plan and financing plan;       D. set up effective financing
strategies to ensure optimal capital structure for the Company through various
financial instruments;       E. improve the Company’s internal control system to
facilitate effective internal financial reporting and satisfy the Sarbanes-Oxley
requirements regarding audit attestation and internal control;       F.
communicate with the investors, independent directors and financial consultants
to address their concerns and questions; and       G. assist the Company with
other matters.


3.   Working Time, Confidentiality and Non-competition Agreement


  (1)    During the contract term, Party B shall be a full-time employee of
Party A.       (2)    Party B shall keep all the business activities and trade
secret of Party A confidential and shall not disclose to any third parties
without permission of Party A.       (3)    Party B agrees, during the contract
term and within three (3) years after the expiration of the contract term, not
to engage in any business which will compete with the business activities of
Party A and not to join in any companies which compete with Party A.


4.   Leaves

During the contract term, Party B shall enjoy the statutory public holidays
specified by laws. Party B shall have vacations not longer than three weeks.
Party A will reimburse Party B’s family for one round-trip tickets during the
vacation.

5.   Remuneration


  (1)  Monthly salary: after tax RMB 900,000 annual base salary, or RMB 75,000
per month. Method of payment for the remuneration: payment in US Dollar or in
RMB as required by Party B. Date for paying the remuneration: the tenth day of
every month


--------------------------------------------------------------------------------

(2)  Considering the actual work performance of Party B and upon approval of the
Board of Directors, within three month of Party B’s employment, Party A will
grant Party B stock options to purchase 500,000 shares of the Company’s common
stock at the exercise price of $10.31 per share or the market price on the date
of the option agreement. The options will expire in three years. Party B may
exercise 260,000 shares of the options on the first anniversary of his
employment with the Company. Party B may exercise 30,000 shares of the options
every three months after the first anniversary until the options are fully
exercised. All unexercised options shall be carried over to the next exercise.
If the Company’s stock ceased to be traded on Nasdaq, Party B shall accelerate
his exercise of all the remaining options.

6.   Insurance and Welfares

(1) In the event that Party B suffers any diseases or work-related injuries
during the contract term, the salary for Party B during its sick leaves, the
disease relief fees and the fees for medical treatment for Party B shall be
implemented according to the standard which shall not be lower than the State’s
mandatory standard.


  (2) During the contract term, both Party A and Party B shall contribute
various social security funds, such as insurance for pension, unemployment and
work accidents. Meanwhile, Party A shall periodically notify Party B of the
contribution of the social insurance funds.       (3) The other social welfares
and benefits which Party B may enjoy shall be implemented according to the rules
and regulations promulgated by Party A according to law.


  (4) Party A shall provide a company car for Party B. Party A shall have the
ownership of the company car.         (5) Party A shall rent a three bedroom
apartment for Party B. If Party B decides to buy an apartment, Party A shall
provide RMB 4,000 a month for housing allowance.


            7.   Labor Discipline, Punishments and Awards

Party B shall abide by various rules and regulations promulgated by Party A
according to law. Party A is entitled to examine, supervise, review, punish and
award Party B for Party B’s performance to those rules and regulations.

8.   Mediation and Arbitration


The disputes arising from the performance of this Agreement shall be resolved
first through consultation. In the event that the disputes can not be resolved
through consultation, the disputes can be resolved through mediation by the
Disputes Mediation Commission where Party A is located or through arbitration by
the Labor Disputes Arbitration Commission where Party A is located within sixty
(60) days after the disputes have arose. If not satisfied with the arbitration
awards, either Party may institute a lawsuit with the people’s court where Party
A is located within fifteen (15) days after receiving the arbitration awards.

9.   Amendment


Any amendment to this Agreement shall not take into effect before the amendment
is signed and recognized in writing by both Parties.

10.   Governing Law


This Agreement shall be governed by the laws of the People’s Republic of China.
During the contract term, in case of any discrepancy between the articles of
this Agreement and the provisions of the law, the latter shall prevail.

2

--------------------------------------------------------------------------------


Party A or Representative Party B (Signature or Seal) (Signature or Seal)    
Signature:/s/ Siping Fang                          Signature: /s/ Gang
Wei                     Date: December 16, 2010 Date: December 16, 2010

3

--------------------------------------------------------------------------------